Citation Nr: 0840406	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction of his claim was subsequently 
transferred to the RO in St. Petersburg, Florida.  That 
office forwarded his appeal to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, on his December 2004 VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, the veteran 
indicated that he was receiving disability benefits from the 
Social Security Administration (SSA) due to his disabilities.  
It was also noted he was receiving SSA benefits on an earlier 
November 2004 VA psychosocial assessment.  These federal SSA 
records are not on file and must be obtained before deciding 
the TDIU claim since these records are pertinent to the 
disorders that prevent his employment.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  In fact, as to TDIU, 
the Court has indicated that a SSA determination is critical 
to a determination of the veteran's ability to engage in 
substantially gainful employment.  Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  Thus, a remand is warranted to obtain 
these records.  

Second, a remand is required for an addendum from either the 
March 2005 VA general medical examiner or the March 2005 VA 
joint examiner to provide a statement as to whether the 
veteran's service-connected orthopedic disorders, standing 
alone, prevent him from securing or following a substantially 
gainful occupation, without consideration of his advanced age 
and nonservice-connected disorders.  

In this case, the veteran has the following service-connected 
disabilities: a left leg disorder, associated with an-service 
blast concussion injury, rated as 40 percent disabling; a low 
back disorder, associated with an-service blast concussion 
injury,  rated as 20 percent disabling; a left shoulder 
disorder, rated as 10 percent disabling; and a left knee 
disorder, associated with an-service blast concussion injury, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent. See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, the percentage criteria 
for TDIU are met, since all of his orthopedic disorders are 
considered as one single 60 percent disability because they 
affect a single body system.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Id.  Notably, individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In this regard, the March 2005 VA general medical examiner 
opined that the veteran's "current overall medical 
injuries" prevent a return to his full-time previous coal 
miner employment.  The examiner emphasized that the veteran 
has a significant nonservice-connected T-12 paraplegia in his 
back with no feeling from the waist down, sustained during a 
post-service coal mine accident in 1950.  He is permanently 
wheelchair bound as the result of this accident, and requires 
an attendant 12 hours a day.  Regardless, one of the VA 
examiners still should provide an opinion as to whether the 
veteran's service-connected disorders, by themselves, would 
cause unemployability.  A remand is required to obtain a 
clarification on this central issue.  Another VA examination 
is not necessary in order to provide this opinion, unless 
neither of the previous VA examiners is available.    

Accordingly, the case is REMANDED for the following action:


1.	Request from the SSA records associated 
with the veteran's disability claim.  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the veteran must 
be notified. 

2.	Once any available SSA records are 
secured, request that at least one of 
the previous March 2005 VA examiners, 
Dr. M.D. or Dr. M.S., provide an 
addendum to their previous opinions if 
either is still available.  
Specifically, at least one of these 
physicians should provide a 
clarification as to whether the 
veteran's service-connected orthopedic 
disorders, standing alone, prevent him 
from securing or following a 
substantially gainful occupation, 
without consideration of his advanced 
age and nonservice-connected disorders.  
In other words, only the impact of the 
veteran's service-connected disorders 
on the veteran's ability to secure or 
follow a substantially gainful 
occupation should be assessed, as this 
is the central consideration for a 
TDIU.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
veteran's pertinent medical history - 
including, in particular, the records 
of the treatment in question.  Another 
VA examination is not necessary in 
order to provide this opinion, unless 
both of the previous VA examiners are 
not available.    

3.	Then readjudicate the TDIU claim at 
issue, in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of his TDIU claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



